20-11105-tmd Doc#5 Filed 10/09/20 Entered 10/09/20 15:04:21 Main Document Pg 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


      In re:                                                        Chapter 11

      WC 4811 SOUTH CONGRESS, LLC1                                  Case No. 20-11105-tmd

                                        Debtors.



      WC 4811 SOUTH CONGRESS, LLC                                   Adv. Proc. No. 20-[●]
           Plaintiff,

      v.

      4811 SOCO, LP
            Defendant.


                                            NOTICE OF REMOVAL

               TO THE U.S. BANKRUPTCY CLERK:

               Pursuant to 28 U.S.C. § 1452(a), Federal Rule of Bankruptcy Procedure 9027, and Local

  Rule 9027(b), Defendant 4811 SoCo LP (the “Lender”) hereby removes the above-captioned civil

  action, and all claims and causes of action therein, from the 250th Judicial District Court of Travis

  County, Texas, to the United States Bankruptcy Court for the Western District of Texas, Austin

  Division (this “Court”).

                            I. JURISDICTION AND BASIS FOR REMOVAL

               1.     On August 31, 2020, WC 4811 Congress, LLC (the “Plaintiff” or “Debtor”) and

  Affiliated Commercial Services, Inc. (“ACS”) filed a civil action (the “State Court Action”)

  against the Lender and Bancorpsouth Bank (“Bancorp”), which was assigned to the 250th Judicial



  1
   The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number is: WC
  4811 South Congress, LLC (0420).



  #6243988
20-11105-tmd Doc#5 Filed 10/09/20 Entered 10/09/20 15:04:21 Main Document Pg 2 of 6




  District Court of Travis County, Cause No. D-1-GN-20-004507. The Debtor’s action alleges that

  the Lender is in breach of the loan agreements at issue in the bankruptcy case. Further, the Debtor

  alleges that the Lender committed fraud by “secretly working with” the predecessor lender “to use

  confidential information on the terms of the loan between the parties to effectuate a loan sale.” See

  Petition, No. D-1-GN-20-004507, at ¶ 18.

         2.      On September 8, 2020, the Debtor nonsuited Bancorp and on September 10, 2020,

  ACS nonsuited both defendants. The Lender and the Debtor are now the only parties to the State

  Court Action, which is styled WC 4811 South Congress, LLC, v. 4811 SoCo, LP. The Lender

  answered the Debtor’s petition on September 21, 2020.

         3.      On October 6, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

  relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the case

  styled In re WC 4811 South Congress LLC, No. 20-11105-tmd.

         4.      Removal of the State Court Action is proper under 28 U.S.C. § 1452. The section

  provides, in relevant part:

         A party may remove any claim or cause of action in a civil action other than a
         proceeding before the United States Tax Court or a civil action by a governmental
         unit to enforce such governmental unit’s police or regulatory power, to the district
         court for the district where such civil action is pending, if such district court has
         jurisdiction of such claim or cause of action under section 1334 of this title.

  28 U.S.C. § 1452(a). The State Court Action is a qualifying civil action, and the filing of the

  Debtor’s chapter 11 case gave the U.S. District Court for the Western District of Texas jurisdiction

  over all civil proceedings “arising under title 11, or arising in or related to [the Debtor’s case]

  under title 11.” 28 U.S.C. § 1334(b).

         5.      This Court has jurisdiction over the State Court Action because the proceedings are

  related to and arise in the Debtor’s bankruptcy case. The State Court Action is a core proceeding

  under 28 U.S.C. § 157(b)(2).


                                                  -2-
20-11105-tmd Doc#5 Filed 10/09/20 Entered 10/09/20 15:04:21 Main Document Pg 3 of 6




         6.      Venue is proper under 28 U.S.C. § 1452(a) and Federal Rule of Bankruptcy

  Procedure 9027 because this district encompasses the court where the State Court Action is

  pending. Local Rule 9027(b)(1) specifies that a notice of removal under 28 U.S.C. § 1452(a)

  should be filed with the Clerk of the Bankruptcy Court. The Lender consents to the entry of final

  orders or judgment by this Court upon removal.

         7.      All pleadings, process, orders, and other filings in the State Court Action have been

  filed as exhibits to this Notice of Removal, according to Bankruptcy Rule 9027(a) and Local Rule

  9027(b)(2). Notice will be served on the Debtor through its counsel of record and will be filed with

  the Clerk of the State Court.

         8.      This Notice of Removal is timely under Federal Rule of Bankruptcy Procedure

  9027(a)(2) because it is filed with this Court within (90) days of the order of relief.



  Dated: October 9, 2020                 Respectfully Submitted,

                                                 BRACEWELL LLP

                                                 By: /s/ Jason G. Cohen
                                                         Jason G. Cohen
                                                         Texas Bar No. 24050435
                                                         Jason.Cohen@bracewell.com
                                                         William A. (Trey) Wood III
                                                         Texas Bar No. 21916050
                                                         Trey.Wood@bracewell.com
                                                         Christopher L. Dodson
                                                         Texas Bar No. 24050519
                                                         Chris.Dodson@bracewell.com
                                                         711 Louisiana, Suite 2300
                                                         Houston, Texas 77002
                                                         Telephone: (713) 223-2300
                                                         Facsimile: (713) 221-1212

                                                 Counsel for 4811 SoCo, LP




                                                   -3-
20-11105-tmd Doc#5 Filed 10/09/20 Entered 10/09/20 15:04:21 Main Document Pg 4 of 6




                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served (i) electronically
  on the parties registered to receive notice through the court’s ECF noticing system on October 9,
  2020; and (ii) via electronic mail where available, otherwise by regular U.S. mail, postage prepaid,
  on the parties listed on the attached Master Service List on October 9, 2020.

                                                        /s/ Jason G. Cohen
                                                            Jason G. Cohen




                                                  -4-
20-11105-tmd Doc#5 Filed 10/09/20 Entered 10/09/20 15:04:21 Main Document Pg 5 of 6




   WC 4811 S. Congress LLC
   814 Lavaca St.
   Austin, TX 78701

   Civil & Environmental Consultants, Inc.
   PO Box 644246
   Pittsburgh, PA 15264

   City of Austin
   PO Box 2267
   Austin, TX 78783

   Inoca Holdco II LLC
   PO Box 19407
   Austin, TX 78760

   Allworks Landscaping
   127 Merrywood Lane
   San Marcos, TX 78666

   Texas Gas Service
   PO Box 209298
   Austin, TX 78720
   Cupertino Builders, LLC
   811 E. 11th St, Ste. 206
   Austin, Texas 78702

   Westlake Industries, LLC
   11500 Metric Blvd
   Austin, Texas 78758

   Texas Income Property LLC
   400 W. St. Elmo Rd.
   Austin, TX 78745

   Texas Disposal Systems
   PO Box 17126
   Austin, TX 78760

  4811 Soco, LP
  2726 Bissonnett Street, #240-244
  Houston, TX 77005-1352

  4811 Soco, LP
20-11105-tmd Doc#5 Filed 10/09/20 Entered 10/09/20 15:04:21 Main Document Pg 6 of 6




  c/o Christopher Dodson
  Bracewell
  711 Lousiana Street, Suite 2300
  Houston, TX 770002

  McElwee & Scroggs, LLC
  4917 South Congress Avenue
  Austin, TX 78745

  SoCo Partyland
  4913 South Congress Avenue
  Austin, TX 78745
